J-S02042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
               v.                                :
                                                 :
                                                 :
    IAN MATTHEW PANYKO                           :
                                                 :
                      Appellant                  :   No. 2292 EDA 2017

                      Appeal from the Order June 16, 2017
    In the Court of Common Pleas of Bucks County Criminal Division at No(s):
                           CP-09-CR-0004425-2005


BEFORE:      BOWES, J., NICHOLS, J., and RANSOM*, J.

MEMORANDUM BY RANSOM, J.:                                    FILED MARCH 13, 2018

        Appellant, Ian Matthew Panyko, appeals from the order of June 16,

2017, denying his petition for expungement. We affirm.

        In   2005,   Appellant     was     charged    with    corruption   of   minors,

use/possession of drug paraphernalia, and possession of marijuana.1 After

Appellant completed accelerated rehabilitative               disposition   (“ARD”), all

charges were nolle prossed in September 2006.                In April 2017, Appellant

filed a petition for expungement.              During the expungement hearing, the

Commonwealth asserted and Appellant admitted that he had been arrested

for forgery and other related charges three days prior to signing his ARD



____________________________________________


1  18 Pa.C.S. § 6301(a) and 35 P.S. §§ 780-113(a)(32) and (31),
respectively.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S02042-18



application for the current action,2 but, in completing the application, he

failed to disclose the forgery and other related charges.3          The trial court

denied Appellant’s motion for expungement in June 2017.

       On July 14, 2017, Appellant timely appealed. On July 20, 2017, the

trial court ordered Appellant to file a concise statement of the errors

complained of on appeal within twenty-one days of the entry of the order.

Appellant filed a document entitled “Defendant’s Response to Order for

Concise Statement” (“Response”).           Instead of a list of errors or abuses of

discretion that Appellant asserts were made by the trial court, Appellant filed

a four-page argument, similar to a memorandum of law.

       In August 2017, the trial court entered an opinion pursuant to

Pa.R.A.P. 1925(a), finding that Appellant “has waived all issues” “[d]ue to

his failure to file an appropriate concise statement of errors complained of on

appeal, as directed by th[e trial c]ourt” and “recommend[ing] that this

appeal be dismissed.”        Trial Court Opinion, 8/25/17, at 1.    The trial court

stated that a “review of that ‘Response’ indicates that it is neither concise

nor does it identify with any specificity the alleged errors th[e trial c]ourt


____________________________________________


2Appellant later pleaded guilty to these charges. See Docket No. CP-09-CR-
0007851-2005.
3 The ARD application that Appellant signed stated: “I hereby certify that
there are no pending prosecutions against me in this or any other state nor
am I currently on probation or parole for any offense.” Ex. P-1.



                                           -2-
J-S02042-18


may have committed in denying [Appellant’s] request for expungement.”

Id. at 2. The trial court noted:

      While suggesting that the Commonwealth has not demonstrated
      an overriding societal interest in preserving [Appellant’s] records
      in accordance with the due process considerations announced in
      [Commonwealth v.] Wexler[, 431 A.2d 877 (Pa. 1981),] and
      other companion case law such as Commonwealth v.
      Armstrong, 434 A.2d 1205 (Pa. 1981), [Appellant]’s
      “Response” does not acknowledge or address the underlying
      basis for the Commonwealth’s objection to, and th[e trial c]ourt’s
      denial of, [Appellant’s] petition for expungement.

Id. at 4.   The trial court asserted that it “cannot and is not permitted to

guess what issues [Appellant] is appealing, and as a result, [it is] prevented

from conducting a meaningful review and providing a competent legal

analysis of those issues,” concluding that “no issues have been preserved for

meaningful appellate review.” Id. at 3, 5.

      The fact that Appellant timely filed a Pa.R.A.P. 1925(b) statement does

not automatically equate with issue preservation.      Our law makes it clear

that Pa.R.A.P. 1925(b) is not satisfied by simply filing any statement.

Tucker v. R.M. Tours, 939 A.2d 343 (Pa. Super. 2007).               This Court

explained in Riley v. Foley, 783 A.2d 807, 813 (Pa. Super. 2001), that Rule

1925 is a crucial component of the appellate process because it allows the

trial court to identify and focus on those issues the parties plan to raise on

appeal.

      The Rule states: “The Statement shall concisely identify each ruling or

error that the appellant intends to challenge with sufficient detail to identify



                                     -3-
J-S02042-18


all pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). An appellant’s

concise statement of matters complained of on appeal must properly specify

the error or errors to be addressed on appeal. In re A.B., 63 A.3d 345 (Pa.

Super. 2013).

       “The Pa.R.A.P. 1925(b) statement must be sufficiently concise and

coherent such that the trial court judge may be able to identify the issues to

be raised on appeal.” Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa.

Super. 2016) (citations and internal brackets and quotation marks omitted).

“When a court has to guess what issues an appellant is appealing, that is not

enough for meaningful review.” Id. (citation omitted).

       Here, the defects in the Response are substantial, and we agree with

the trial court that Appellant’s Response was not sufficiently concise and

coherent as to enable the court to conduct a meaningful review of the issues

he sought to raise, and he has not preserved them for purposes of appeal.

See Ray, 134 A.3d at 1114; Tucker, 939 A.2d at 346 (“this type of

extravagant 1925(b) statement makes it all but impossible for the trial court

to provide a comprehensive analysis of the issues”). Based upon our review

of the Response, we likewise have difficulty discerning what exact issues

Appellant was raising.4       The defects in Appellant’s Rule 1925(b) statement

____________________________________________


4 To the extent that we can surmise Appellant’s issues in his Response at all,
we would conjecture that he is contending that: (1) the trial court failed to
“consider” his “completion of the ARD Program”; and (2) he was “deprived of
(Footnote Continued Next Page)


                                           -4-
J-S02042-18


are so substantial as to preclude meaningful review. As Appellant does not

clearly state his challenges, we affirm on the basis that Appellant has waived

all issues on appeal due to his improper concise statement.     See Tucker,

939 A.2d at 346.

      Order affirmed.

      Judge Nichols joins.

      Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:3/13/18
(Footnote Continued) _______________________

his due process rights, as the Commonwealth did not, pursuant to
Commonwealth v. Armstrong[, 434 A.2d 1205 (Pa. 1981),] establish an
‘overriding societal interest,’ using the Wexler factors, [Commonwealth v.
Wexler, 431 A.2d 877 (Pa. 1981),] as to why the nolle prossed charges
should not be expunged.” Response at 3-4.

The statement of the question involved in Appellant’s Brief to this Court
asks: “Did the trial court err by denying, without a hearing, the Appellant’s
expungement petition relating to criminal charges which were nolle prossed
following the successful completion of the [ARD] program?” Appellant’s Brief
at 4.

Assuming Appellant preserved any issues, we would still affirm the trial
court’s denial of Appellant’s expungement petition, because Appellant made
a false statement on his ARD application and was convicted of forgery and
related felony charges while participating in the ARD program.




                                          -5-